  Case 19-01447        Doc 2   Filed 10/16/19 Entered 10/16/19 14:47:12                Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 06531-IAS-CC-033058437


                                                              06531-IAS-CC-033058437




                       CERTIFICATE OF COUNSELING

I CERTIFY that on July 3, 2019, at 11:15 o'clock AM CDT, Vladimir Titarenko
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Southern District of
Iowa, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   July 3, 2019                           By:      /s/Patricia Queen


                                               Name: Patricia Queen


                                               Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
